DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antier et al. (U.S. 2009/0184082). Antier et al. teaches a finish portion (1; figure 1) of a preform for rotatably engaging with a tamper evidence closure 41 to seal contents within an interior of a container formed from the preform, the finish portion 1 comprising a cylindrical body that includes an opening (at upper end of 1) to an interior and extends to and includes a tamper evidence ledge 16, the cylindrical body including a stepped interior having, sequentially, a first surface with a first diameter (at lead line 1 in figure 1), and a second surface with a second diameter (the portion of the neck from which the threads extend, shown adjacent lead line 11 in figure 1) less than the first diameter, and a third surface with a third diameter (at lead line 14 in figure 1) equal to or less than the second diameter, one or more threads 11 configured to fasten the tamper evidence closure to the container, a valley disposed between the one or more threads (valley shown between threads 11 in figure 1), and a handling valley (between 11 and 16) disposed between the one or more threads and the tamper evidence ledge.

Regarding claim 15, an outer diameter of the handling valley is opposite the second surface of the stepped interior (adjacent lead line 11 in figure 1).

Regarding claim 18, the tamper evidence ledge presents a smoothly contoured edge, as shown in figure 3 at lead line 16.

Claims 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama et al. (U.S. 2019/0367203).  Okuyama et al. teaches a finish portion (10; figure 3) of a preform 1 for rotatably engaging with a tamper evidence closure to seal contents within an interior of a container formed from the preform (paragraph [0005]), the finish portion 10 comprising a cylindrical body that includes an opening (at upper end of 10, at 10b) to an interior and extends to and includes a tamper evidence ledge .

Regarding claim 15, an outer diameter of the handling valley 11 is opposite the second surface of the stepped interior (the portion of inner surface opposite 11; figure 3).

Regarding claim 16, an outer diameter of the valley (between threads 12) is opposite the first surface of the stepped interior (interior surface of 10a; figure 3).

Regarding claim 17, the valley disposed between the one or more threads has an outer diameter that is greater than an outer diameter of the handling valley 11 (figure 3).

Response to Arguments
Applicant's arguments filed June 28, 2021 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736